GARLAND, Circuit Judge.
The motion for a rehearing in this action has been considered, and our attention has been drawn thereby to the following language occurring in our opinion in the statement of the case:
“It also had appeared without dispute that this money was paid to Davies & Co. to settle losses resulting from speculations on. the future price of wheat, ■ which was not delivered or intended to be by either party.”
It was not our intention to in any wise pass upon the merits of the controversy. The language above quoted was unnecessary to the opinion rendered; and in view of the possible embarrassment that it may cause the defendant on a new trial the same may be omitted from the opinion. We do not see any other merit in the petition for a rehearing, and the same will be denied.
And it is so ordered.